department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-720-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel cc ser vwv rch from subject deborah butler assistant chief_counsel cc dom fs computation of interest on deficiencies with respect to credit elects this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x x’s representative year year year year dollar_figurea dollar_figure dollar_figureb dollar_figure dollar_figurec dollar_figure dollar_figured dollar_figuredollar_figuree dollar_figure dollar_figuref dollar_figure dollar_figureg dollar_figure dollar_figureh dollar_figure tl-n-720-99 issue at what date does interest start running on an underpayment_of_tax for a particular year where the taxpayer has reported an overpayment on its return and elected to apply that overpayment to estimated_taxes for the succeeding year but the service has subsequently determined a deficiency in tax conclusion a subsequently determined deficiency equal to or less than the credit elect runs interest from the due_date of the installments of estimated_tax against which the credit elect is required to be applied in order to avoid additions to tax under code sec_6654 and sec_6655 that amount of the credit elect not needed to pay the estimated_tax liabilities is deemed a payment of income taxes for the next succeeding year and thus the corresponding deficiency amount runs interest from the original due_date of the succeeding year’s income_tax return for that part of the deficiency greater than the credit elect interest runs from the original due_date of the return for the year in which the taxpayer originally claimed the overpayment facts for calendar_year x timely filed its form_1120 u s_corporation income_tax return under extension on september year the return reflected an overpayment of dollar_figurea which x elected to apply to its estimated_tax liabilities for year since x did not designate which quarterly installment of estimated_taxes was to be credited with the overpayment the service applied the credit elect to the first quarter pursuant to revrul_84_58 1984_1_cb_254 the service later assessed an income_tax deficiency against x for year in the amount of dollar_figureb and ran deficiency_interest on that portion of the deficiency exceeding the credit elect from march year the unextended due_date of the year return interest on the deficiency equal to the amount of the credit elect accrued as of the due_date of the first quarter of year 2's estimated_taxes april year this was the quarter against which the service had applied the credit elect x paid the assessed tax and interest on march year and having filed an administrative claim for the abatement and credit of the deficiency_interest provided a breakdown of the amount of estimated_taxes due and paid per quarter code sec_6601 provides i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid the date prescribed for payment of tax is the time fixed for filing the return determined without regard to any extension of time for filing the return sec_6151 tl-n-720-99 x’s calculations show that only dollar_figurec of the credit elect from year was used to satisfy estimated_tax liabilities for the second quarter of year the facts are relatively the same for year except that the overpayment of dollar_figured reflected on x's return and elected as a credit against estimated_taxes for year was greater than the subsequently determined year deficiency of dollar_figuree moreover x used only dollar_figuref and dollar_figureg of the credit elect to satisfy its estimated_tax liabilities for year in the first and second quarters respectively these amounts were less than the credit elect to which x was ultimately entitled law and analysis revrul_88_98 1988_2_cb_356 holds that when a taxpayer claims a credit elect on a return filed on either the original due_date or extension and the credit is applied in full against an installment of the succeeding year's estimated_tax interest on a subsequently determined deficiency for the earlier year runs from the due_date of the installment for that part of the deficiency equal to or less than the credit elect and from the original due_date of the return on the remaining deficiency amount exceeding the credit elect revrul_88_98 follows 588_f2d_342 2d cir which holds that interest under code sec_6601 can be charged only when the tax is both due and unpaid thus once the credit elect is used to pay the succeeding year's estimated_tax the prior_year's_tax becomes unpaid for purposes of sec_6601 and deficiency_interest begins to run prior to that date the government has had the use of the taxpayer's funds with respect to the prior_year's_tax and interest may not be charged in 36_fedclaims_680 acq aod cc-1997-008 date the taxpayer elected to credit an overpayment shown on its return to the succeeding year's estimated_tax liability but did not attach a statement to the return indicating the installment to which the service should apply the credit a deficiency was determined for the year and interest was assessed from the due_date of the first installment in accordance with revrul_88_98 the taxpayer however had made sufficient payments of estimated_tax for the first and second quarterly installments of to avoid the addition_to_tax imposed x actually overpaid its year income taxes by dollar_figureh the difference between the credit elect of dollar_figured and the subsequently determined but lesser deficiency amount of dollar_figuree in using only a fraction of the credit elect dollar_figuree dollar_figuref to satisfy its estimated_tax liabilities for year x never passed the threshold_amount of dollar_figureh to which it was ultimately entitled at issue here is when x created the year income_tax deficiency by having claimed an excessive credit on its year income_tax return tl-n-720-99 by code sec_6655 for these quarters the court concluded that the service's application of taxpayer's overpayment to the first installment did not change the fact that the government had the use of taxpayer's money from the due_date of the first installment may to the date taxpayer filed its tax_return october since the credit elect was not needed to satisfy any installment of estimated_tax due during that period in light of the may department stores decision the service has reconsidered the manner in which deficiency_interest is computed under sec_6601 when the taxpayer makes an election to credit the overpayment to the succeeding year's estimated_taxes when such election is made the credit is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under code sec_6654 and sec_6655 thus the service will assess interest on a subsequently determined deficiency from the date the credit is applied to the succeeding year's estimated_taxes in all situations the estimated_tax rules in effect for the tax_year in which the credit is used will determine the amount of estimated_taxes due and thus the amount of the credit needed to satisfy the quarterly installments the unused balance of the credit is deemed effective as a payment of the succeeding year’s income_tax liabilities as of the unextended due_date of the return where the overpayment is not needed to satisfy any installment of estimated_tax the overpayment should be treated as a payment of income taxes for the next succeeding year sec_6513 provides that if any overpayment of income_tax code sec_6655 imposes a penalty on corporations that fail to pay their estimated_taxes on a quarterly basis the penalty equals the amount of interest at the rate established under sec_6621 that has accrued on the amount of underpayment for the period the estimated_tax was underpaid id sec_6655 b code sec_6654 imposes a penalty on individuals failing to pay estimated_tax while the action on decision with respect to may department stores did not address the situation where a taxpayer splits the credit elect between installments of estimated_tax the estimated_tax rules allow the credit elect to be applied as needed to satisfy all or part of the amount payable on the quarterly installment due_date when a credit elect is split among various installments the taxpayer will use its money at differing times to satisfy estimated_tax liabilities accordingly we conclude that deficiency_interest computations that take into account the manner in which the credit elect was split among installments of estimated_tax are consistent with both may department stores and avon products tl-n-720-99 is claimed as a credit against estimated_tax for the succeeding tax_year such amount shall be considered as a payment of income_tax for the succeeding taxable_year whether or not claimed as a credit on the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund shall be allowed for the taxable_year in which the overpayment arises income_tax paid before the date prescribed for payment is considered paid on the due_date sec_6513 and code section sec_6151 provides that the date prescribed for payment of income_tax is the time fixed for filing the return determined without regard to any extension of time for filing the return accordingly it is on the unextended due_date of the next suceeding year’s return that the unused_credit is treated as a payment for purposes of computing interest on the subsequently determined deficiency amount corresponding to the unused_credit elect further any overpayment of income taxes with respect to the succeeding year that would result from this application of the credit elect would also run interest from the due_date of the succeeding year’s return under code sec_6611 and d thus an overpayment which the taxpayer elects to credit against estimated_tax for the succeeding year which is not needed to satisfy estimated_taxes should be treated as a payment against the subsequent year’s income_tax as of the due_date of that year’s return here where the subsequently determined deficiency for year is greater than the credit elect taken on x's year return deficiency_interest runs from the original due_date of the year return march year for that amount of the deficiency exceeding the credit elect with respect to dollar_figurec of the credit elect used to satisfy x's estimated_tax liabilities for the second quarterly installment of year deficiency_interest on dollar_figurec of the year deficiency would start running as the due_date of the second quarterly installment june year finally with respect to that amount of the deficiency representing the credit elect not needed to satisfy estimated_tax liabilities for year that amount here dollar_figurea- dollar_figurec should be treated as a payment of year income taxes as of the unextended due_date of the year return march year and thus would run deficiency_interest from that date for the year deficiency which was less than the credit elect the amount of the credit elect used by x to satisfy estimated_tax liabilities for its first and second quarterly installments of the next succeeding year was less than the amount of the amount of credit elect to which x ultimately was entitled thus the entire deficiency amount of dollar_figuree for year arose and deficiency_interest commenced to run as of the unextended due_date of the year income_tax return by deborah butler assistant chief_counsel george e bowden technical assistant cc dom fs
